Parmar, Harbir

Exhibits

Exhibit A: Memorandum Sources

Exhibit B: Character Letters

 
 

Exhibit A: Memorandum Sources

Information contained in this Memorandum is based on the interviews and documents listed below.
All documents are not appended as Exhibits. Those not appended are available upon request.

Interviews

three telephone interviews and multiple email and text-message exchanges with Harbir Parmar
telephone interview with Kirpal Singh, his father
telephone interview with Sarbjit Kaur, a longtime family friend

telephone interview with Sukhwant Sandhu, a former schoolmate and a friend of nearly 20
years

telephone interview with Karamveer Gill, a former schoolmate and a friend of nearly 12 years
telephone interview with Joseph Fischetti, a neighbor and friend of 20 years

telephone interview with Sherri Give-Perry, the mother of a longtime friend

telephone interview with Amandeep Kaur, a family friend of six years

We also conferenced the case with defense counsel.

Resource Review

eeee eee @ ee e080 6 @

Indictment

Sealed Complaint

report cards from PS 108

tepotts cards, Honor Roll certificates, and Perfect Attendance certificate - PS 232

report cards, National Junior Honor Society certificates, Honor Roll Certificates, Diploma -
Ms 202

transcript, Diploma, Student of the Month certificate, Best Student certificate, Third-Best
Student certificate - Thomas A. Edison Career and Technical High School

Skills USA Internetworking Skills Proficiency Assessment certificate

CISCO Networking certificate (2010-2011)

Enrollment Verifications - City College of New York (CCNY)

Membership card, Alumni association of the City College of New York (2016-2017)

Real Estate Salespersons 75-Hour Course certificate, New York Real Estate Institute
(November 2016)

2018 Form W-2 Wage and 'T'ax Statement - Hello Living LLC

2018 Form 1099-MISC - Juno USA, LP

Bank of America monthly account statements (November 2017-April 2018)

Real Estate Salesperson identification card - Department of State, New York State (expiration
1/18/19)

Adult CPR/AED certification card (5/17/19)

character letters, which are appended
Exhibit B: Character Letters

Sukhwant Sandhu

Kiuldip Singh Dhillon, The Sikh Cultural Society Inc.
Satnam 8. Parhar

Love Preet

Sarbjit Kaur

Joseph A. Fischetti

Shern Gise Perry

Gurvinder Gosal

Karamveer Gill

Simarnyit Bhatt
 

ES ae a 4

 

 

Pe a ee

RE. HON, VINCENT i. BaccETT
UNITED STATES DISTIOCT COURT
SOUTHERN DISTRICT OF MEW YORK
S00 PEARL STREET

EW YORK, NEW YORK 10007

Seo
wea.

RE: USA V. HARBIN PARMAR
CASE #18-CR.00877

Dear Honorable Judge Vincent L. Briccetti,

My name is Sukhwant S. Sandhu, owner of SSS Transportation LLC and a

b good friend of Harbir Parmar. ! have known Harbir Parmar for almost 20 years

- Since we attended elementary school together and have formed a brotherly
relationship since. Not only mn self but my family has also established a
friendship with Mr. Parmar and his family since we have taken part in major
events held by the Parmar family such as birthday parties, prayers, and other
such ceremonies. Harbir and his family have also participated in events | have
hosted and has shown his full Support. | can say that Harbir is a genuine
human being who is always willing to help others when needed. Harbir has
taken the time out to help me run errands for my company while he was
attending college and working two jobs. Now that speaks volumes to me
because no matter how busy he was, he'd never say no to heiping someone
out and that's how he created a great reputation for himself amongst the F
neighborhood, When | received news regarding his arrest, ! was shocked. That =
is why | did not hesitate to write this letter. | consider Harbir like a younger E

brother who works very hard to provide for his farnily. Unfortunately, he made

a mistake which | pray he learns trom and betters himself. He has his whole life

ahead of him, please don't take that away from him. 1 Pray for leniency from

the court to please not to allow one mistake to justify his future. I'd like to
thank the court for accepting my letter and if You ever require contacting me,
please do so at 718-709-1542.

ILLS.

Sukhwant Sandhu

 

 

ET eee ee eee eee

CO lepeenem

a ee ee re Ea

 

 
 

 

efuag Ht afl eafs a

     

THE SINK CULTURAL SOCIETY tye
TREAT MANKIND AS ONE

   

95-30 118” Street, Richmond Hill, New York - 11419

May 05, 2019

Honorable Vincent 1. Briccetti
U.S. District Court

Southern District Of New York
300 Pear! Street

New York, New York-1 1007.

Dear Honorable Briccetti:

The Sikh Cultural Society, Inc. is a not-for-profit organ ization, the society fave religious place of worship for the Sikh
Community of Tri-State area.

This is to state that HARBIR SINGH PARMAR (Date of Birth: 10-17-1993) a resident of 149-37, 83" STREET,
HOWARD BEACH, NEW YORK-11414 is a regular worshiper of our society, He regularly volunteers at the temple
“Gurudwara, Sikh place of worship”, and help in the kitchen for. cooking, cleaning and serving food to the congregants.

The people from all communities come and eat here. He helps to serve those people in respective of their caste, color and
treed. He belongs to much respected family of our community. Based on our experience with him, he is very kind natured,
honest, caring and hard-working person. He has a good character and high moral values,

If you have questions you may contact this office or call me on my cell phone 347-324-2405.

Thank You.

4
THE SAH CULTURAL SOCIETY INC.
9 -30 118TH STREET
Af / RICHMOND HILL, N.Y. 11419
TEL (718) 846-3333 FAK (718) 441-7305
uldip Sijéh Dhilton

PRESIDENT
THE SIKH CULTURAL SOCIETY INC.

Tel : (718) 846-3333, Fax: (718) 441-7305
Email: sikhculturalsociety@verizon.net, website: www.gurudwarascsny.com
Satnam S. Parhar
Former Candidate for N.Y City Council 2015
87-38 123" Street
Richmond Hill, NY 11418
917-440-3543
Honorable Vincent I. Briccetti
U.S. District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

May 31, 2019
Dear Hon. Briccetti,

My name is Mr, Satnam S. Parhar. | am a former Candidate for New York City Councilman for 2015. |
am the past President of the India Association of Long Island 2014, 2015 with 2500 plus memberships.
One of the oldest Biggest and Most Popular Association on Long Island since 1973, | am the Founder of
Sant Baba & Nidhan Singh Ji Cultural Society and Rajput Association of North America Established in
1992,

| am the Board of Director of many Organizations such as the Islamic Center of Long Island (ICLI), South
Asian American Voice and the Richmond Hill East Merchant Association of Richmond Hill. | am also a
Co-President of the Vaisakhi 5K Run which is held every year. | also just got appointed as Board of
Director in Nassau County Asian American Advisory Board.

| personally know Mr. Kirpal Singh Parmar Family for many years and in the states as well as from my
hometown back in India since our childhood. The Parmar family has visited my home on several
different occasions as such times as in prayer services, and even on my son’s wedding along with Harbir.
The Parmar Family are a very nice family. .

Mr. Harbir Parmar is a very nice individual who made a bad decision and | don’t agree on what he did,
and | don’t believe what he did is right, but | would appreciate if the Court would consider some
leniency on his behalf. It is my belief that Mr. Parmar deserves a second chance and an opportunity to
make right what he has done wrong, There is no excuse on his behavior, but | can honestly say to the
Court that this behavior doesn’t characterize the individual Mr. Harbir truly is. We would like the Court
for mercy in your judgement on his sentencing.

Mr. Harbir Parmar life is truly a life worth redeeming. | would thank the Court for this consideration of
mercy on the behalf of my family and the Parmar Family. If the Court needs to speak with me in regards
to this letter please feel free to contact me,

| extend my blessings to th rt
Thank You,

— <—,

Satndm S. Parhar

st a3
 

Honorable Vincent L. Briccetti
U.S. District Court

Southern District of New York
500 Pearl Street

New York, New York 10007

Dear Hon. Briccetti,

1.

2s

My name is Love Preet and I am a Senior Internal Auditor.

Harbir is a relative on my mother’s maternal side of the family. My immediate
and extended family has known Harbir’s immediate and extended family for as
far as long as I can remember. The families have been tight knit since before they
immigrated to the United States. My early memories of meeting Harbir are from
my childhood around 8 years old when we would go over to his family’s home to
visit. Harbir and I are around the same age so we got along well growing up and
he quickly became a younger brother-like figure.

For as long as I have known Harbir, he has always been a soft-spoken, respectful
and honest individual. He has been a positive influence on his two younger
siblings, and an obedient son. He has grown up in a tight knit family environment,
which has taught him family values and the importance of community. This is

evident as he has gone into an occupation shared with his father and uncle, and
continues to financially support his family.

As mentioned above, he quickly became a younger brother figure. While growing
up and to this day, he has shown me kindness and has always been caring. He has
looked up to me for advice, and has shared his goals and aspirations. For example,
after obtaining his NY state real estate license, he had reached out to me as I have
my NJ state real estate license to ask for advice on how to build his career so that
he could grow his business to financially help his family. His ambition to help his
family was endearing.

After having explained the above, it may not be a surprise that my family and I
were shocked to hear the news and circumstances of Harbir’s arrest. As a female
who often uses rideshare services, I am fully aware of the gravity of the situation.
However, the actions that Harbir has been charged with are uncharacteristic of the
well-mannered and decent Harbir that I have known and grown up alongside,

I sincerely thank the Court for taking the time to consider this letter in Harbir’s

case. If necessary, I am happy to discuss Harbir in detail and can be reached at
551-358-0027.

Sincerely,

ofc (uh

 
 

Honorable Vincent |. Briccetti
U.S. District Court

Southern District of New York
500 peart Street

New York,New York 110007

Honorable Briccetti:

My name is Sarbjit Kaur. | am residing at 98 Wilton street New Hyde Park, New
York. | have been a teacher assistant for the last 21 years, currently | am working at
P.S. 50 located at 143-26 101st Ave, Jamaica, NY 11435. | completed my bachelor of
education degree and masters in political science degree in india (Punjab University).

I have known Harbir since he was bom. His father and | belong to the same
village in Punjab, India. My family and Harbir’s father family have had a good close
relationships back since India which we continue here in U.S.A. We often get together. |
Still remember when Harbir came to New York and started his kindergarten. He is
always very kind, very well mannered. He is always polite and respectful. 1 witnessed
his kindness and politeness many times. When | went to India twice in the past, he gave
me money to donate to orphan kids charity. He staid his responsibility at age 16, he
went to school and worked part time. He was always a very hard worker. He wanted to
accomplish a lot in his life, he saved his own money for his books and college tuition
fees and his clothes.

During his last year of college a devastating accident happened. After that
accident he faced many challenges in his life, but he didn’t give up and he finished his
bachelor degree. He wants to finish his master degree too, but because of his financial
Situation he was not able to start. He went back to work, he said he will save his money

for a masters program and go back to college. He kept determined and continued his
hard work.

‘understand the charges that have been brought against him. | believe
wholeheartedly his actions were uncharacteristic. He had been facing a great amount of
pressure financially and this may have influenced his decision that night.

1 continue to visit his home and | see how regretful he is and understands his
actions were serious. His mother and father are very very nice generous people which
are very stressed, now they feel disgraced in community. | know they are a very good
family with a good background and reputation which | have witnessed. ! think
sometimes unfortunate things happens in life.

! would like to thank the court for taking time to consider this letter. | hope this
letter effectively conveyed my message to the court about how | feel about Harbir. | cail
him my big nephew. If necessary | am willing to discuss more about my relationship with
Harbir. You can call me (917) 8157643 thanks.

Your sincerely
Sartrruit HAW,

Sarbjit Kaur
 

 

 

| Hon Vincent L. BricceH; May 18", 2019.

\COse # Mf-er+ 00597

 

atid Dear Honorable Gr 1cC Ot, : i

poo My Names. Joseph A.Pischel JR TAM 22.
an Years Old, I Gecrea tly work aso Waiter in a local
p eS Qucant. chile TL continue my college education

|
as | hay e Known. Hacbir CAftectionately Knows as
- Mace y \ for -LO.wracs Ps.a close Friend and Nei os
_. Neor. His family eucchased a home Meross fhe”
ee (Stteet From me T Mweys vill cemen ber how hard
his father worked andthe many | ong. \nours. he pot.
—,'Mte_drivieg nig cab They lobe Very proud of
Hoar. Home, and offen times eo wold see Hac _
Ord his Fafents Sweeping Mowing vacdom ney and
Cleaning cvkSide together. They are a very Close,

Ward verlein , Leseoctable Family NS well AS Lronderfu)
— Neahbors reeset ties tel ant ean
| Harry and L grew up fogether along with
Several Gther friends +thad lived on the block.

“Over the ugars we Spent alot of tome at

(24h other | Homes, dinners, celeeratiag ay (thdags
Ard ejouna €AChothers comprry My parents
Wore pluans Lond of Harty and’ Wodid often
pomark how voll Maanered and polite he

was, aNd that he was always welcome on.

 

 

 

 
 

 

 

ae have ae Known Hare. Ab beh Mind,
_Consrdecate Lue! MAN Aered. and. Vere Respects
_ Foods @ vere ome: He (va 5 Glways de Es st Jo
offer to help P.CALY groceries oe .
P Naahbor. (00 e(fatds, and Ai a Nandy |
be then. he. could. } ne
7 1 write dp Mou. fodag. nly eee
_ _some insight as 40 who Stat . aS

1G. person. This. 1S 9 hol. aes ents oinse. :

he Aas ¢ A] ubays led 4 “postive fe sty Je .

phepe od might Consider ant take tus

nde atcount ad SYS Sentencing.

pe es ot

Thank you fic Toh: 4, She ine fo

62 Se ached |

ead. PhS Le CGN (0G i SV

_ atiSIG-934- 808g). LE Fe. need be Cher by
2 ~aeugthieg. Pier Se ee Sa

Be eefects hy Lapa,

is Somer Si pst ete ee seen at

 

 

 
 

 

 

 

 

 

SHERRI GISE PERRY

 

14936 838) STREET
HOWARD BEACH. NEW YORK J14i4
TELEPHONE (646-894-2343)

FAX (718-641-1903)

May 10, 2019

Honorable Vincent I. Bricetti

US District Court

Southern District of New York
500 Pearl Street
New York, New York 10007

Dear Hon. Bricetti.

1.

My name is Sheri Gise Perry and my son’s name is Matthew Perry. 1 have been mentally
ill since 2004 and take medication for this condition. Therefore, f have been unable to
work and have been on Social Security Disability.

Harbir and my son were neighbors and friends. The grew up together. They were about
two years apart. My son being the elder. A bunch of boys played together. They were
all good boys and brought up in good homes especially Harbir. His parents always
watched out for him the most.

As Harbir was growing up, the boys were all going their separate ways, he was still
always respectful. He would always make it a point to stop me in the street and say hello
and ask me how Matthew was and how my family was. Very respectful. My son was in
Hofstra Law School and had no time for friends so he could not keep in touch with
Harbir.

My personal feeling about Harbir is that he was always a level-headed kid and the same
as a young man. Followed the traditions of his family. He was always so polite. His
parents, were the nicest neighbors
 

 

May 10, 2019

Honorable Vincent I. Bricetti
U.S District Court

Souther District of New York
$00 Pearl Street

New York, New York 10007
Page Two

5. When he was arrested. this was very uncharacteristic of Harbir. I would never have even
imagined and still cannot imagine he would do such a thing. In my heart, I could not
believe this g00d shy man do this crime, impossible.

6. If you would like to talk to me further about Harbir character, please feel free to cal] me
at 646-894-2343,

7. Thank you for taking the time to listen to me,

Sincerely yours,

Ahan Mes £

Sherri Gise Perry

 
 

 

 

 

 

May 19, 2019

Hon. Vincent L. Briccetti
United States District Court
Souther District of New York
500 Pearl Street

New York, New York 10007

Re: USA v. Harbir Parmar
Case # 18-cr-00877

Dear Honorable Briccetti:

My name is Gurvinder Gosal and Lam an electrical engincer working for working for a
local utility company, Eversource.

Thave known Harbir Parmar for over 10 years. I met him in Thomas A. Edison High
School located in Jamaica, NY where we shared the same technical classes, and same mutual
fnends. Harbir Parmar and I shared a common technical interest in highschool, which was
computers and Cisco networking technology. We attended the same shop courses from
sophomore year ull senior year, and during that time, [ saw Harbir really steive to excellence in
his Classes. He participated heavily during shop class times with the various teachers we've had
with questions and answers to other student's questions. It was in senior year where years of
hard-work paid off, when Harbir and I both received our certifications for Cisco. With the
successful completion of the cerufications, and ultimately, our completion of highschool, really
proved Harbir’s motivation and good character. This good character eventually helped him land
a spot in City College's business program, where he alsa completed his bachelors degree. This
was anather huge mulestone for which his family and myself were extremely proud, I betieve it
was in bus college years that he developed an interest in business, which led him to pursue
business opportunities and conunually pursue ontine YouTube videos to grow his understanding
on how to lead a business.

:

Through the years of highschool and now, Harbir has considered me to be family,
consistently asking for advice on various things such as business ventures und further learning
opportunites. Pkinow Hartar is a bard working individual, who has untortunately, as most
humans out there, made 4 mistake. I pray for lentency from the court to give Harbir a chance to
pursue his dreams. Thank you for Gking the time to read and cansider this letter, [can be
reached at (917)-%32-5915 to further discuss.

Sincerely,
 

Karamvcer Gill
106 Manor Ave
Hempstead, NY 11550

Your Honor,

1 am writing to you today on behalf of Mr. Harbir Parmar. I first met Harbir in the
summer 2007 during our first day at Thomas Edison High School. For the 11.5 years that’s I
have known him, Harbir and | have maintained a strong relationship where he has continually
offered to support me during my hardest times.

During the times I struggled in school or the stressful days leading to my marriage,
Harbir was always by my side to lend a hand. Always going above and beyond what was asked
of required of him. Unlike others throughout the years, Harbir has always shown a need to strive
for success. With a burning desire to prove himself, he has continually held multiple jobs and
worked grueling hours. | have always seen Harbir as a dedicated and motivated individual, [
have also seen the love he has for his younger siblings and his parents. As many of the closest
around him, I deeply regret the events that have transpired as this is not the Harbir we know.

1 want to reassure you these actions are the exception and not the norm. Having your
back against the wall during tough financial situations can lead people down the wrong path. |
also believe mistakes aren’t always a good representation of a persons true character and their
ability to do good. | believe him to be of good moral character despite these unfortunate events.
These past few months have taken their toll on Harbir as he is fully aware of the severity of the
siluation. With all due respect, | request and hope for leniency during his trial. Harbir deserves a

second chance at life as | am certain he will not take it for granted.

Sincerely,

Karamveer Gill

£ ~~
 

 

 

 

ors

 

 

Honorable Vincent f. Briccetti
U.S, District Court

Southern District of New York
500 Pearl Street

New York, NY 10007

Dear Hon. Briccetti,

My name is Simranjit Bhatti. | am currently in school for Nursing.

1 have known Harbir since | was a child. He is a family friend of mine.
Harbir is one of the kindest person | know. He has always been here for my family when
we needed him. He is very helpful. There was a time in life when my family was
struggling and he stepped out of his way to help us out.

Harbir is very polite and honest. He will do anything to make his family happy and is also
always there for his friends when needed.

Thank you so much for giving me an opportunity to answer some of these questions
about Harbir. My Phone number is 480-206-2638. Thankyou.

 
